IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                                No. 00-20284
                              Summary Calendar


                       UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

                                   versus

                            MARK LOUIS MAIORINO,

                                             Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. H-99-CR-555-1
                        --------------------
                          January 22, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Mark Louis

Maiorino in his direct criminal appeal has filed a motion for leave

to withdraw and has filed a brief as required by Anders v.

California,    386   U.S.   738   (1967).   Maiorino   has   not   filed   a

response.

     Our independent review of the brief filed by counsel and of

the record reveals no nonfrivolous issue for appeal.         Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities, and the APPEAL IS DISMISSED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.